Citation Nr: 1128637	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased disability rating for traumatic arthritis of the left knee with a history of meniscal tears and strains, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that continued a 10 percent rating for the Veteran's left knee disability.

When this case most recently was before the Board in November 2010, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.

During the course of this appeal, a 20 percent rating was granted in a May 2011 rating decision; this did not satisfy the Veteran's appeal. 


REMAND

In response to the Board's November 2010 remand, the Veteran was afforded a VA examination to determine the current degree of severity of his left knee disability in January 2011.  The Board finds that the examiner did not address whether there would be additional limits on functional ability during flare-ups although the Veteran reported flare-ups caused by the cold and walking; did not determine if the knee locks; and although it was noted that the Veteran could not work as a truck driver because of using the clutch, the examiner did not provide an opinion concerning the impact of the Veteran's knee disability on his ability to work in general, to include whether it renders him unemployable. 

Therefore, the examination report is unresponsive to the Board's remand directives and inadequate for adjudication purposes.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be afforded another VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination in order to determine the nature and extent of all impairment due to his service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of the left knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.

The examiner should also provide an opinion concerning the impact of the Veteran's knee disability on his ability to work, to include whether it renders him unemployable.

The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


